United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                    No.04-1123
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Palwinder Singh Khehra,                 *
                                        *     [PUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 19, 2004
                                Filed: January 31, 2005
                                 ___________

Before SMITH, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Palwinder Khehra was found guilty of distributing pseudoephedrine, knowing
and having reasonable cause to believe it would be used to manufacture
methamphetamine (counts I & II) and conspiracy to distribute pseudoephedrine
(count III). On appeal, Khehra argues that the district court should have appointed an
interpreter for him at trial and that the evidence was insufficient to support the
verdict. We disagree and affirm.

                                  I. Background
       Khehra, a native of India, moved to the United States in 1998 and gained
political asylum. Khehra is a 39 year old college graduate. Khehra and his family
eventually settled in Cedar Rapids, Iowa, where he opened a convenience store.
Based upon information from Ben Hines, Khehra began selling large quantities of
pseudoephedrine pills to Ben Hines and Dan Hines in 2002. Ben Hines used the pills
to manufacture methamphetamine while Dan Hines traded the pills to another
methamphetamine manufacturer in exchange for methamphetamine.

        Khehra usually charged Ben Hines between $16.00 and $23.00 per bottle of
pseudoephedrine when the retail price was only between $10.99 and $11.99 per
bottle. During one sale, Khehra offered Ben Hines several cases of starter fluid that
is often used to manufacture methamphetamine. During February and March of 2003,
Iowa Division of Narcotics Enforcement Special Agent Greg Brugman made three
controlled buys of pseudoephedrine from Khehra totaling fifty-four bottles and three
packets of pseudoephedrine. On two occasions, Khehra asked Brugman if he was a
cop or worked for the cops. On March 20, 2003, Khehra's store was searched and
invoices were seized along with $42,174.00 in United States currency. Khehra
initially denied selling more than two bottles of pseudoephedrine to Brugman and
denied he knew him. Khehra spoke English during all of the controlled buys.

       Khehra was charged in a three-count indictment. Counts I and II alleged that
Khehra distributed pseudoephedrine, knowing and having reasonable cause to believe
it would be used to manufacture methamphetamine. Count III charged conspiracy to
distribute pseudoephedrine. There was also a forfeiture allegation for $42,174.00 in
U.S. currency. The jury found Khehra guilty and he was sentenced1 to 121 months
imprisonment, two years supervised release, and a $300.00 special assessment was
imposed.




      1
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.

                                         -2-
                                    II. Discussion
                    A. Sufficient Evidence to Support the Verdict
       Khehra contends there was a lack of evidence to prove he was familiar with the
methamphetamine manufacturing process or that he knew Ben and Dan Hines were
using the pseudoephedrine they purchased from him to manufacture
methamphetamine. We "[view] the evidence in the light most favorable to the
government, resolving evidentiary conflicts in favor of the government, and accepting
all reasonable inferences drawn from the evidence to support the jury's verdict."
United States v. Espino, 317 F.3d 788, 791 (8th Cir. 2003). The jury's verdict may
only be reversed if "no reasonable jury could have found the accused guilty beyond
a reasonable doubt." Id.

       In order to convict, the jury had to find that Khehra knew or had reasonable
cause to believe the pseudoephedrine would be used to manufacture
methamphetamine. Knowledge is inferred from surrounding circumstances. United
States v. Ojeda, 23 F.3d 1473, 1476 (8th Cir. 1994). Khehra sold pseudoephedrine to
Dan and Ben Hines and Brugman in quantities exceeding what a reasonable person
would consider legitimate consumer purchases. He also offered to sell starter fluid,
a common ingredient in the production of methamphetamine. The fact that Khehra
charged a premium price for pseudoephedrine is entirely consistent with making
knowingly illicit sales of a controlled substance. Khehra twice asked Brugman if he
was a cop before selling pseudoephedrine. Khehra purchased pseudoephedrine from
more than one supplier to allay suspicion. During the search of his store, Khehra
denied selling Brugman more that two bottles of pseudoephedrine at a time. See
United States v. Bewig, 354 F.3d 731, 737–38 (8th Cir. 2003) (explaining that bulk
sales of pseudoephedrine to routine customers suggested that defendant was acting
as a front for an organized drug scheme, while the nature of the sales transactions
suggested an illegal goal). The evidence was sufficient for the jury to find Khehra
guilty.



                                         -3-
                          B. Appointment of an Interpreter
       Khehra argues for the first time on appeal that an interpreter should have been
appointed for him before trial because his lack of fluency in English hampered his
ability to mount an effective defense. The evidence is undisputed that Khehra's native
language is the Punjabi dialect. However, Khehra never asked for an interpreter
before sentencing, nor did he testify at trial. Khehra's defense counsel stated he had
no difficulty communicating with Khehra. His counsel specifically asked Khehra
whether he wanted or needed an interpreter for trial. Khehra said he did not. When
Khehra requested an interpreter at sentencing, his stated reason was to aid the court
in understanding Khehra's testimony, not to aid Khehra's understanding of English.
The district court conversed with Khehra to assure that he had a sufficient mastery of
English to proceed and determined that he did.

       Khehra argues that at arraignment the district court was put on notice that he
may have difficulties understanding English when authorities requested Khehra
surrender his passport, but he was unfamiliar with the concept of a passport. We
review a district court's decision to appoint an interpreter for abuse of discretion.
United States v. Coronel-Quintana, 752 F.2d 1284, 1291 (8th Cir. 1985); Luna v.
Black, 772 F.2d 448, 451 (8th Cir. 1985). Errors not brought to the attention of the
district court are reviewed for plain error. United States v. Gonzales, 339 F.3d 725,
728 (8th Cir. 2003); Fed. R. Crim. P. 52(b). Khehra never objected to the failure of
the district court to provide an interpreter. We therefore review for plain error and
find none.

       The appointment of an interpreter is placed squarely within the district court's
discretion. Quintana, 752 F.2d at 1291; Gonzales, 339 F.3d at 727 (8th Cir. 2003); 28
U.S.C. § 1827. The district court should base its decision on factors, including the
defendant's understanding of the English language and the complexity of the
proceedings, issues, and testimony. Quintana, 752 F.2d at 1291. "[W]here no request
is made for an interpreter and the record shows no need for one in that the defendant

                                         -4-
has no difficulty in communicating, a trial court does not abuse its discretion by
failing to appoint an interpreter." Luna, 772 F.2d at 451; see also Gonzalez-Perez v.
Harper, 241 F.3d 633, 637 (8th Cir. 2001).

       Khehra had lived in the United States for over five years and owned a
convenience store in rural Iowa where he had to communicate in English to both
customers and vendors. Khehra's defense counsel never asserted that he had any
problem communicating with Khehra. Khehra told his counsel that he did not need
an interpreter for trial. The tape recordings of the controlled purchases show Khehra
conversing with Ben and Dan Hines and Brugman in English. Khehra also
communicated with officers during the search of his store. The trial was not complex
and Khehra only requested an interpreter at sentencing to assure the court understood
him. Under the circumstances, we cannot say that the district court committed plain
error by failing to appoint an interpreter for Khehra.

      We affirm the jury's verdict and the sentence of the district court.
                      ______________________________




                                         -5-